PER CURIAM.
In this workers’ compensation case, claimant seeks review of an order denying her claim made pursuant to section 440.20(6), Florida Statutes (2002), seeking additional penalties on late payments of permanent total disability benefits. The employer and carrier paid a 20-percent penalty on the first late payment and a $5.00 penalty on each subsequent late payment. The judge of compensation claims denied the claim on the ground that all appropriate penalties had been paid. After the judge of compensation claims had entered his order we held, in a case of first impression, that, in circumstances like those presented here, section 440.20(6) required that a 20-percent penalty be paid on all late payments of non-award disability benefits. Greenberg v. Cardiology Surgical Ass’n, 855 So.2d 234 (Fla. 1st DCA 2003). Therefore, we reverse, and remand with directions that the judge of compensation claims compute the penalties to which claimant is entitled according to our decision in Greenberg.
REVERSED and REMANDED, with directions.
WEBSTER, BENTON and PADOVANO, JJ., concur.